Citation Nr: 0407971	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to waiver of overpayment of educational benefits.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran had active military service from January 1993 to 
January 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which determined that the veteran had received an overpayment 
in educational benefits.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The amount of educational benefits claimed by VA to have been 
overpaid to the veteran is not clear.  The March 2003 
decision on waiver of indebtedness by the Committee on 
Waivers and Compromises reports that the total indebtedness 
is $4814.17.  The March 2003 Statement of the Case (SOC) 
reports that this debt was established on January 22, 2002, 
and that notification of the debt letter was sent on February 
3, 2002.  However, the February 3, 2002, letter is not of 
record.  In a February 2004, the Board requested a copy of 
the February 3, 2002, letter.  No such copy was forthcoming; 
instead, a letter dated January 18, 2002, was provided, in 
which it was noted that VA's action had created an 
overpayment of $2568.91.  The letter specifically stated that 
the veteran would erroneously receive a letter showing that 
the veteran's overpayment was $4814.17, and that he should 
disregard it when he received it.  

Because further action is required before the Board can enter 
a decision on the appellant's claim, the claim must be 
remanded to the RO.  38 C.F.R. § 19.9 (2003).



Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide a copy of the 
February 3, 2002, letter (listed in the 
March 2003 Statement of the Case) 
regarding the overpayment of $4814.17.  
If the letter does not clarify the 
discrepancy between the two different 
overpayment amounts ($4814.17 and 
$2568.91), the RO must explain the 
discrepancy between the February 3, 2002, 
letter and the January 18, 2002, letter 
which lists an overpayment of $2568.91, 
and tells the veteran to disregard the 
forthcoming letter listing an overpayment 
of $4814.17.  If the discrepancy cannot 
be explained, then the RO must send the 
veteran a new letter explaining the 
amount of educational benefits which were 
overpaid to him, and informing him of his 
rights to appeal the determination of the 
debt, and of his right to request a 
waiver of the debt.  

2.  Following completion of the 
development requested above, the RO 
should readjudicate the appellant's claim 
for waiver of overpayment of Chapter 30 
educational benefits, taking into account 
the entire record.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a Supplemental 
Statement of the Case (SSOC) which takes 
into account all evidence added to the 
record since the April 2003 SOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




